938 A.2d 917 (2007)
193 N.J. 298
In the Matter of Deborah A. PIERCE, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
December 6, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-119, concluding that DEBORAH A. PIERCE, formerly of VAUXHALL, who was admitted to the bar of this State in 1994, and who has been temporarily suspended from the practice of law since June 23, 2006, by Order of this Court filed on May 24, 2006, should be suspended from the practice of law for a period of one year for violating RPC 1.1(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.16(d)(improper termination of representation), and RPC 8.1(b)(failure to cooperate with ethics authorities);
And the Court having determined that the failure of the formal complaint to satisfy the requirement of Rule 1:20-4(b) in respect of the violation of RPC 1.1(a) and RPC 8.1(b) found by the Disciplinary Review Board requires that the Board's determination in that regard be vacated;
And good cause appearing;
It is ORDERED that the determination of the Disciplinary Review Board that respondent violated RPC 1.1(a) and RPC 8.1(b) is vacated; and it is further
ORDERED that DEBORAH A. PIERCE is suspended from the practice of law for a period one year, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent shall not be reinstated to the practice of law unless and until she satisfies the outstanding fee arbitration determination in the DeAnaelo matter, docketed as District Docket No. XII-03-031F, and pays the sanction in the amount of $500 to the Disciplinary Oversight Committee as ordered by the Court on May 24, 2006; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.